Title: To Benjamin Franklin from the Marquise de Lafayette, 28 June 1784
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin



paris ce 28 Juin 1784

Mr De La fayette, monsieur, m’ecrit de Lorient ou Les vents Le retenoient mardy dernier, et ou il [sera?] encore retenu selon toute apparence. Il me mande qu’il a trouvé a Lorient, des arrivans damerique qui Lui ont annoncé des paquets de Lettres, qui devoient etre arrivés a paris, par la poste Dimanche 20. Je n’ai point entendu parler de ces Lettres je ne puis comprendre ce qu’elles sont devenues, elles peuvent etre interessantes pour mr De La fayette, et il desiroit vivement que Les vents ne devinssent bons, qu’aprés qu’il Les auroit recues. Mandés moy, je vous conjure monsieur si vous en saves quelque chose, ou si vous avés connoissance de quelque americain arrivé depuis une quinzaine de jours qui put Les avoir, ou me faire decouvrir ou elles sont. Mr Barclay que je viens de voir, ne ma pu donner aucune Lumiere sur cet objet. J’ai recours a votre bonté, qui mest connue, et cest avec une grande confiance. Repondes moy je vous prie tout de suite, ou monsieur votre petit fils, mais s’il est possible faites moy trouver un moyen de trouver Les Lettres de mr De La fayette ou de scavoir si elles Lui ont ete envoyées.
Pardonnés, monsieur, mon importunite avec votre indulgence ordinaire et agrées Lassurance et lhommage des sentimens avec

Lesquels j’ai Lhonneur d’être votre trés humble et très obeissante servante

noailles De la fayette

 
Addressed: A Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats unis de / Lamerique / A Passy
Notation: Mde. De La Fayette 28 Juin 1784—
